DETAILED ACTION
1.	This action is responsive to the following communication: 01/08/2021 Supplemental Appeal Brief.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery Waters on 03/24/2021.

Claims 10 and 16 are amended as follows:

Claim 10.    (Currently Amended) A system for determining where to position a pop-up on a touch screen, the system comprising:

a processor coupled to a memory unit, wherein the processor is configured to execute program instructions comprising:
determining a location of each of a plurality of user interactions on a touch
screen;
determining a time for each of the plurality of user interactions;
wherein at least some of the user interactions occurring are associated with a particular user interface of an application and wherein the pop-up displayed in the hot spot is associated with the application and wherein the particular time period during which the user interactions occurred for defining the hot spot is based on a time of day.

Claim 16.    (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method for determining where to position a pop-up on a touch screen, comprising:

determining a location of each of a plurality of user interactions on a touch screen;
determining a time for each of the plurality of user interactions;
defining a hot spot on the touch screen based on a number of user interactions occurring with the touch screen in proximity of one another during a particular period of time; and
displaying, for user interaction, at least a portion of a pop-up within the hot spot wherein at least some of the user interactions occurring are associated with a particular user interface of an application and wherein the pop-up displayed in the hot spot is associated with the application and wherein the particular time period during which the user interactions occurred for defining the hot spot is based on a time of day.



Allowable Subject Matter
3.	Claims 1-3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10 and 16, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Schlegel teaches the limitation: “user selecting a user interface element of a hierarchy of element to deem said element as a current focus wherein the a menu option for said current focus encompassing the user selection area is an area where a pop-up menu can be rendered either on-top of or adjacent to but away from the graphical cursor of the user device”. But the claims recite a different combination of limitation: “determining a location of each of a plurality of user interactions on a touch screen; determining a time for each of the plurality of user interactions; defining a hot spot on the touch screen based on a number of user interactions occurring with the touch screen in proximity of one another during a particular period of time; and displaying, for user interaction, at least a portion of a pop-up within the hot spot wherein at least some of the user interactions occurring are associated with a particular user interface of an application and wherein the pop-up displayed in the hot spot is associated with the application and wherein the particular 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        March 24, 2021